DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the remarks filed on 25 July 2022. Applicant has not made any amendments. Claims 1-3, 7, 9-10, 13-14, 26-28, 34, 37, 39-40, 43, 63, 65, and 85-86 are pending.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1-3, 7, 13, 26, 27 and 37 under 35 USC 103 over Luley (US 2015/0273985 A1) in view of Huang (US 2015/0107457 A1), and as evidenced by Hettkamp (US 2017/0087496 A1), Applicant argues that Luley teaches that it is desirable for a fine filter layer to include fibers having diameters across the entirety of the 800 nm to 5 micron range. Because the lower endpoint of this range is only 20% below 1 micron and the upper endpoint of this range is 400% of 1 micron, one of ordinary skill in the art would thus predict that these fine fiber layers would have average fiber diameters of substantially larger than 1 micron. One of ordinary skill in the art would thus understand Luley to teach that it is desirable for its fine filter layers to have average fiber diameters of several microns, not average fiber diameters of less than 1 micron. Thus, as acknowledged by the Patent Office, Luley does not teach or make obvious a non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron. See Remarks, p. 6, “As noted.”
In response, as is noted by Applicant, the previous action (Non-Final Rejection filed on 25 January 2022) acknowledged that Luley does not explicitly disclose a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron (p. 3, middle).
Applicant argues that Huang fails to cure this deficiency (Remarks, p. 7, lines 1-2). Applicant argues that Huang is directed to a different type of filter media than Luley, which is directed to cabin air filters that include “a prefilter layer, an adsorption filter layer, and a fine filter layer,” and Luley teaches that the prefilter layer advantageously prevents the fine filter layer from “too much dust loading.” By contrast, Huang is directed to “an improved air filtration medium comprising a single layer polymeric nanofibrous web,” while teaching that air filtration media that include multiple layers are undesirable. Accordingly, one of ordinary skill in the art considering Huang would have believed that Huang's polymeric nanofibrous web is designed to be employed as the sole layer in a filter media, not as an adsorption layer in an air filter that further includes a prefilter layer and an adsorption filter layer. Therefore, one of ordinary skill in the art would have believed that Huang's polymeric nanofibrous webs would be subject to different design considerations than the fine filter layers of Luley, and so would not have looked to Huang to select an appropriate average fiber diameter for the fine filter layer of Luley. See Remarks, p. 7, “It would”).
Applicant’s reference to the prefilter layer of Luley is understood to be provided to illustrate a difference in construction between the filters of Luley and Huang (i.e., multilayer vs. single layer). Regarding Applicant’s assertion that Huang teaches that air filtration media that include multiple layers are undesirable, Applicant cites paragraphs [0005] and [0006] of Huang, which reference prior art that does not include Luley, and which discuss alleged shortcomings of a 2-layer scrim-nanofiber structure ([0005]) and a filter media using 6 to 7 coarse and fine fiber webs ([0006]). It is the examiner’s assessment that neither of these structures are used by Luley and that neither paragraph categorically states that air filtration media that include multiple layers are undesirable.
Applicant’s argument that Huang is directed to a single layer polymeric nanofibrous web, which the skilled practitioner would have believed is designed to be employed as the sole layer in a filter media and not as an adsorption layer in an air filter that further includes a prefilter layer and an adsorption filter layer is understood to be an argument against modifying Huang to include a layer comprising adsorptive particles in addition to the nanofiber layer of Huang. However, this argument is unpersuasive because Huang was cited in the action as a modifying reference, not as a primary reference which must be modified to use an additional layer. Applicant’s argument is interpreted as being against the Huang reference individually, but one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding Applicant’s argument that one of ordinary skill in the art considering Huang would not have believed that Huang's polymeric nanofibrous web is designed to be employed as an adsorption layer, the previous action suggested the modification of the HEPA bellows/fine filter layer 114 of Luley and not the adsorption filter layer (Non-Final Rejection, p. 3, lines 3-5; Luley, [0039]: “fine filter layer”). Since Applicant’s argument is not directed toward the modification proposed by the Office, Applicant’s argument is unpersuasive.
Regarding Applicant’s argument that one of ordinary skill in the art would have believed that Huang's polymeric nanofibrous webs would be subject to different design considerations than the fine filter layers of Luley, and so such a person would not have looked to Huang to select an appropriate average fiber diameter for the fine filter layer of Luley, this argument is also interpreted to be an argument against the modification of Huang since the design considerations of Huang are not the same as those of Luley. It is the examiner’s assessment that the skilled practitioner of Luley would have found it obvious to consult the teachings of Huang because both references are in the art of air filtration media (Luley, Abstract; Huang, Abstract). 
The previous action provided the motivation to modify the fine filter layer of Luley to provide an average fiber diameter in the nanofiber range (i.e., fibers with an average diameter of less than or equal to 1 micron) using the teaching of Huang that nanofibers have improved interception and inertial impaction efficiencies (Non-Final Rejection, p. 3, last four lines). Applicant’s remarks do not address this teaching and reasoning. Therefore, Applicant’s argument is unpersuasive. 
Applicant argues that Hettkamp fails to cure the same deficiency of Luley (Remarks, p. 7, lines 1-2 and last para.). Hettkamp does not teach that any particular average fiber diameter is beneficial (Remarks, p. 7, last para.). Applicant argues that it would not have been obvious to combine Luley, Huang, and Hettkamp (Remarks, p. 8, “Because”).
In response, the previous action cited Hettkamp only as an evidentiary reference to provide a definition for “nanofiber” (Non-Final Rejection, p. 3, “Huang discloses”). Therefore, the action did not propose a combination of Luley, Huang, and Hettkamp, or a modification of Luley using Hettkamp.
Applicant’s remaining arguments rely upon the above arguments as they relate to claim 1 (Remarks, p. 8-10), so Applicant does not put forth arguments not addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 13, 26-27, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Luley et al. (US 2015/0273985 A1, hereinafter “Luley”) in view of Huang et al. (US 2015/0107457 A1, hereinafter “Huang”), and as evidenced by Hettkamp et al. (US 2017/0087496 A1, hereinafter “Hettkamp”).
Regarding claim 1, Luley discloses a cabin air filter element (Abstract; Figs. 1-3, 6) (i.e., a filter media) comprising:
a HEPA bellows/fine filter layer 114 ([0038], [0082]) having fibers with diameters in the range of 800 nm to 5 μm (micron) ([0039]) embodied in nonwoven form ([0043]) (i.e., a first non-woven fiber web comprising fibers having a fiber diameter of less than or equal to 1 micron); and 
an adsorption filter layer comprising activated carbon particles ([0023])/activated carbon bellows 112 ([0082]) (i.e., a layer comprising adsorptive particles), 
wherein each layer is connected sequentially in layers ([0048]) (i.e., wherein the layer comprising adsorptive particles is discrete from the first non-woven fiber web).
However, Luley does not explicitly disclose a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron.
Huang discloses an air filtration medium (Abstract). Huang teaches that the increased surface to volume ratio afforded by nanofibers has significant influences on a broad range of applications, and that in particular, in filter performance, nanofibers have improved interception and inertial impaction efficiencies ([0003]). A nanofiber is a fiber with a mean fiber diameter between 1 nanometer and 1,000 nanometers (1 micron), as evidenced by Hettkamp ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley by providing a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron as taught by Huang because (1) Luley teaches an average fiber diameter that falls in a range that includes diameters under 1 micron (Luley, [0039]) (i.e., nanofibers),  and (2) nanofibers have improved interception and inertial impaction efficiencies (Huang, [0003]), so it would have been prima facie obvious for the skilled practitioner to optimize fiber characteristics in a fine filter layer to provide fibers with an average fiber diameter of less than or equal to 1 micron.

Regarding claim 2, Luley discloses a cabin air filter element (Abstract; Figs. 1-3, 6) (i.e., a filter media) comprising:
a HEPA bellows/fine filter layer 114 ([0038], [0082]) having fibers with diameters in the range of 800 nm to 5 μm (micron) ([0039]) embodied in nonwoven form ([0043]) (i.e., a first non-woven fiber web comprising fibers having a fiber diameter of less than or equal to 1 micron); and 
an adsorption filter layer comprising activated carbon particles ([0023])/activated carbon bellows 112 ([0082]) (i.e., a layer comprising adsorptive particles), 
wherein a carrier layer of fibers of the adsorption filter layer have a weight per surface area of 25-120 g/m2, whereas particles comprise a fill of 100-1200 g/m2 ([0023]) (i.e., wherein fibers make up less than or equal to 20 wt% of the layer comprising adsorptive particles). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).).
However, Luley does not explicitly disclose a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron.
Huang discloses an air filtration medium (Abstract). Huang teaches that the increased surface to volume ratio afforded by nanofibers has significant influences on a broad range of applications, and that in particular, in filter performance, nanofibers have improved interception and inertial impaction efficiencies ([0003]). A nanofiber is a fiber with a mean fiber diameter between 1 nanometer and 1,000 nanometers (1 micron), as evidenced by Hettkamp ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley by providing a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron as taught by Huang because (1) Luley teaches an average fiber diameter that falls in a range that includes diameters under 1 micron (Luley, [0039]) (i.e., nanofibers),  and (2) nanofibers have improved interception and inertial impaction efficiencies (Huang, [0003]), so it would have been prima facie obvious for the skilled practitioner to optimize fiber characteristics in a fine filter layer to provide fibers with an average fiber diameter of less than or equal to 1 micron.

Regarding claim 3, Luley discloses a cabin air filter element (Abstract; Figs. 1-3, 6) (i.e., a filter media) comprising:
a HEPA bellows/fine filter layer 114 ([0038], [0082]) having fibers with diameters in the range of 800 nm to 5 μm (micron) ([0039]) embodied in nonwoven form ([0043]) (i.e., a first non-woven fiber web comprising fibers having a fiber diameter of less than or equal to 1 micron); and 
an adsorption filter layer comprising activated carbon particles ([0023])/activated carbon bellows 112 ([0082]), wherein particles comprise a fill of 100-1200 g/m2 ([0023]) (i.e., a layer comprising adsorptive particles in an amount such that the adsorptive particles have a basis weight of greater than or equal to 90 g/m2 and less than or equal to 1000 g/m2). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).).
However, Luley does not explicitly disclose a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron.
Huang discloses an air filtration medium (Abstract). Huang teaches that the increased surface to volume ratio afforded by nanofibers has significant influences on a broad range of applications, and that in particular, in filter performance, nanofibers have improved interception and inertial impaction efficiencies ([0003]). A nanofiber is a fiber with a mean fiber diameter between 1 nanometer and 1,000 nanometers (1 micron), as evidenced by Hettkamp ([0041]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley by providing a first non-woven fiber web comprising fibers having an average fiber diameter of less than or equal to 1 micron as taught by Huang because (1) Luley teaches an average fiber diameter that falls in a range that includes diameters under 1 micron (Luley, [0039]) (i.e., nanofibers),  and (2) nanofibers have improved interception and inertial impaction efficiencies (Huang, [0003]), so it would have been prima facie obvious for the skilled practitioner to optimize fiber characteristics in a fine filter layer to provide fibers with an average fiber diameter of less than or equal to 1 micron.

Regarding claim 7, Luley teaches that the adsorption layer has the function of separating a gas ([0016]) from an air stream ([0063]), wherein cyclohexane is used as a test gas (0037]) (i.e., the adsorptive particles are configured to remove a species from air by adsorption).

Regarding claim 13, Luley discloses an adsorption filter layer comprising activated carbon particles ([0023]) (i.e., adsorptive particles comprising activated carbon).

Regarding claims 26 and 27, Luley teaches that the adsorption filter layer comprises activated carbon particles that are applied to a carrier layer using a fine adhesive application ([0023]) (i.e., the layer comprising adsorptive particles further comprises a binder; wherein the binder comprises an adhesive).

Regarding claim 37, Luley discloses a fiber for the fine filter layer that is an electret medium ([0043]) (i.e., the fiber web is charged).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 7 above, and as evidenced by Lee et al. (US 2018/0001302 A1, hereinafter “Lee”).
Cyclohexane is a volatile organic compound, as evidenced by Lee ([0059]) (i.e., the species comprises a volatile organic compound).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 7 above, and further in view of Dallas et al. (US 7,655,070 B1, hereinafter “Dallas”), and as evidenced by O et al. (US 2017/0281993 A1, hereinafter “O”).
Luley in view of Huang does not explicitly disclose adsorptive particles that are configured to remove a species from air by adsorption (claim 7), wherein the species comprises S02, NOx, toluene, n-butane, H2S, and/or ammonia (claim 10).
Dallas discloses a filter (col. 1, line 15) comprising an adsorbent layer comprising activated carbon particulates (col. 16, lines 48-52) for removing contaminants such as sulfur dioxide from an air stream (col. 5, lines 21-25). Dallas teaches that the activated carbon can be treated with an impregnant specific for the removal of sulfur dioxide (i.e., SO2) (col. 16, lines 53-57).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing adsorptive particles that are configured to remove a species from air by adsorption, wherein the species comprises SO2, as taught by Dallas because (1) sulfur dioxide is one of the most important components of air pollution as a public health hazard, as evidenced by O ([0003]), (2) the adsorbent of Luley is intended to adsorb a gaseous contaminant (Luley, [0002], [0016]), and (3) activated carbon can be configured to remove sulfur dioxide (Dallas, col. 16, lines 53-57).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 13 above, and further in view of Dallas.
Luley in view of Huang does not explicitly disclose activated carbon that is surface treated.
Dallas discloses a filter (col. 1, line 15) comprising an adsorbent layer comprising activated carbon particulates (col. 16, lines 48-52) for removing contaminants such as sulfur dioxide from an air stream (col. 5, lines 21-25). Dallas teaches that activated carbon particulates may contain an impregnant of a species to cause such particulates to react with a targeted species (col. 16, lines 51-59), wherein the reactive species may be impregnated or coated on the particle (col. 16, lines 20-21, 25-28) (i.e., a surface treatment).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing activated carbon that is surface treated as taught by Dallas because (1) activated carbon particulates may contain an impregnant of a reactive species to cause such particulates to react with a targeted species (Dallas, col. 16, lines 51-59), and the skilled practitioner may choose various methods of coating particles rather than impregnating them (Dallas, col. 16, lines 20-21, 25-28), and (2) a particular coating method may be preferred based upon the availability of facilities therefor.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 26 above, and further in view of Groeger et al. (US 5,486,410, hereinafter “Groeger”).
Luley in view of Huang does not explicitly disclose a binder that comprises bicomponent fibers.
Groeger discloses fibrous web that provides immobilized functional particulate matter (col. 2, lines 12-13) for use in filters (col. 5, line 35), the particulate matter being activated carbon adsorbent for removing an undesirable or hazardous gas (col. 5, lines 45-50). Groeger teaches that a composite fiber such as a bicomponent fiber (col. 4, lines 42-44) comprises a heat-bondable component having a melting point for fiber-to-particulate bonding (col. 3, lines 50-52) so that the particulate will be immobilized in the fiber matrix so that particles are not lost (col. 6, lines 48-50, 56-59).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing a binder that comprises bicomponent fibers as taught by Groeger because a bicomponent fiber (Groeger, col. 4, lines 42-44) comprises a heat-bondable component having a melting point to facilitate fiber-to-particulate bonding (Groeger, col. 3, lines 50-52).

Claims 34, 39-40, 43, 63, 65, and 85-86 are rejected under 35 U.S.C. 103 as being unpatentable over Luley in view of Huang, as applied to claim 1 above, and further in view of Jinka et al. (US 2018/0001247 A1, hereinafter “Jinka”).
Regarding claim 34, Luley in view of Huang does not explicitly disclose a first non-woven fiber web that is surface-modified to have an oleophobic coating, a hydrophobic coating, and/or a fluorinated coating.
Jinka discloses filter media for cabin air filtration (Abstract) comprising a layer 110 (Fig. 1; [0023]) having fibers of a diameter less than 1 micron ([0044]) that is made by a meltblown process ([0038]) (i.e., a first non-woven fiber web). Jinka teaches that the fibers of the layer may be surface modified to comprise a fluorinated species ([0052]) to impart a level of oil repellency to the media ([0049]). Jinka teaches that if there first layer removes a portion of the oil present in a gas stream being filtered, the amount of oil penetrating to a subsequent layer may be reduced ([0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing a first non-woven fiber web that is surface-modified to have an oleophobic coating and/or a fluorinated coating as taught by Jinka because a fluorinated species may impart a level of oil repellency to the media (Jinka, [0049]) so that the amount of oil penetrating to a subsequent layer may be reduced (Jinka, [0021]).

Regarding claims 39 and 40, Luley in view of Huang and Jinka does not explicitly disclose that the filter media comprises a second non-woven fiber web (claim 39), wherein the second non-woven fiber web is a meltblown fiber web, a spunbond fiber web, a carded fiber web, or a wetlaid fiber web (claim 40).
Jinka teaches that the first layer may comprise first and second sublayers 110a and 110b (Fig. 2; [0027]), wherein the fibers of the first layer may be formed by a meltblown or spunbond process ([0038]). Jinka also teaches that a second layer 120 may comprise first and second layers 120a and 120b (Fig. 3; [0027]), wherein the fibers of the second layer may be formed by a meltblown or spunbond process ([0073]). Jinka teaches that when a layer includes more than one sublayer, the plurality of sublayers may provide different features such as differences in basis weight, initial efficiency, and/or thickness ([0025]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the filter element of Luley in view of Huang by providing a filter media comprises a second non-woven fiber web (claim 39), wherein the second non-woven fiber web is a meltblown fiber web or a spunbond fiber web (claim 40) as taught by Jinka because (1) a filtration layer may be formed into sublayers so that one may regarded as a “second” filter web (Jinka, [0027]), (2) when a layer includes more than one sublayer, the plurality of sublayers may provide different features such as differences in basis weight, initial efficiency, and/or thickness (Jinka, [0025]), and (3) it would have been prima facie obvious to provide a “second” filter web that is formed by a meltblown or spunbond process (Jinka, [0038]).

Regarding claim 43, Jinka teaches that the fibers of the second layer may comprise a plurality of acrylic fibers and a plurality of polypropylene fibers ([0104], [0150]). Jinka teaches that such fibers are suitable ([0071]) in a filter having improved physical and/or performance characteristics ([0004]), so the skilled practitioner would have found it prima facie obvious to provide a “second” a non-woven fiber web comprising acrylic and poly(propylene) fibers because such fibers are suitable (Jinka, [0071]) in a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Regarding claim 63, Luley discloses a fiber for the fine filter layer that is an electret medium ([0043]), and Jinka teaches that the second layer is an electret layer ([0061]). Jinka teaches that, all other factors being equal, charged non-woven webs may have enhanced performance properties compared to a similar non-woven web that is uncharged ([0086]), so the skilled practitioner would have found it prima facie obvious to provide a “second” a non-woven fiber web comprising an electret charge to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Regarding claim 65, Jinka teaches that the second layer may be formed by a meltblown process ([0073]), and that the fibers of the second layer may be charged ([0072]), so the skilled practitioner would have found it prima facie obvious to provide a “second” non-woven fiber web that is a charged, meltblown non-woven fiber web to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Regarding claim 85, Jinka teaches that the second layer may comprise staple fibers ([0071]), so the skilled practitioner would have found it prima facie obvious to provide a “second” non-woven fiber web that comprises staple fibers to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Regarding claim 86, Jinka teaches that a second layer comrpising two polymers having different dielectric constants may facilitate charging of the layer ([0074]), so the skilled practitioner would have found it prima facie obvious to provide a “second” non-woven fiber web that comprises two types of fibers having different dielectric constants to provide a filter having improved physical and/or performance characteristics (Jinka, [0004]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from Patent Center. Status information for published applications may be obtained from Patent Center.  Status information for unpublished applications is available through Patent Center.  For more information about Patent Center, see https://patentcenter.uspto.gov/. Should you have questions on access to Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772